Citation Nr: 0702639	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-28 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee osteoarthritis with chondromalacia.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for right quadriceps 
atrophy.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to April 
1980.    

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas. 

It is noted that a June 2003 rating decision granted service 
connection for right knee chondrolmalacia and assigned an 
initial disability evaluation of 10 percent, and the veteran 
filed an August 2003 notice of disagreement therewith.  A 
December 2003 rating decision granted service connection for 
left knee osteoarthritis with chondromalcia patella (among 
other things) and assigned an initial disability evaluation 
of 10 percent.  

In January 2004, the veteran and his representative expressed 
disagreement with the latter determination, and a June 2004 
statement of the case (SOC) addressed the matter of an 
initial rating in excess of 10 percent for left knee 
osteoarthritis (along with other issues).  The veteran's July 
2004 VA Form 9 indicated that he wished to appeal all issues 
on the statement of the case. 

Thereafter, a November 2005 SOC addressed three issues that 
had not been considered in the June 2004 SOC-namely, service 
connection for bilateral hearing loss and hepatitis C, and an 
initial rating in excess of 10 percent for right knee 
chondromalacia.  The veteran's subsequent November 2005 VA 
Form 9 specifically indicated that the only issues that he 
wished to appeal were bilateral hearing loss and hepatitis C.  
Thus, the issue of an initial rating in excess of 10 percent 
for right knee chondromalacia is not on appeal before the 
Board.  

In connection with his current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge, but in November 2006 failed to appear.  
When an appellant fails to appear for a scheduled hearing and 
has not requested a postponement, the case will then be 
processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d).  Accordingly, the Board 
will proceed with consideration of the appeal based on the 
evidence of record.

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The left knee has full extension with pain at the extreme 
end of motion, flexion to 125 degrees, and no instability.  

2.  The veteran did not effectively participate in a 
scheduled VA examination; the record does not contain a 
current diagnosis of bilateral hearing loss for VA purposes.

3.  The veteran did not effectively participate in a 
scheduled VA examination; the record does not contain a 
current diagnosis of tinnitus or an etiological opinion 
relating tinnitus to military service.  

4.  The most probative and competent evidence has found that 
a low back disability is not related to the veteran's 
service-connected knee disability, and a current low back 
disability has not otherwise been competently related to 
military service.  

5.  Any previously diagnosed right thigh muscle atrophy had 
resolved and there is no current disability thereof.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected left knee osteoarthritis with 
chondromalacia have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.71a, Diagnostic 
Codes 5010, 5260 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  

3.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).  

4.  Service connection for a low back disability as secondary 
to service-connected right knee chondromalacia is not 
warranted, and a low back disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).  

5.  Service connection for right quadriceps atrophy as 
secondary to service-connected right knee chondromalacia is 
not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
May 2002, April 2003, October 2003, March 2004, and January 
2006 letters.

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claims considered below.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Particularly, May 2002, October 2003, 
March 2004, and January 2006 letters provided the legal 
standards for service connection.  The October 2003 letter 
essentially informed the veteran that for claims of secondary 
service connection the medical evidence should show a 
connection between a service-connected disability and claimed 
disability, and the March 2004 letter told the veteran that 
the evidence should show connection between low back problems 
and right quadriceps atrophy and service-connected knee 
problem.  This latter letter addressed all of the issues 
decided below except for bilateral hearing loss, but that 
issue was subsequently addressed in the January 2006 
notification letter.  Also, the August 2003 and October 2003 
letters told the veteran that a higher rating required 
evidence that a service-connected disability had worsened 
(which had then involved the right knee, which is not 
currently on appeal).  Regardless, the veteran was informed 
of, on several occasions, the general standards to show an 
increased initial rating.  Also, the veteran received a March 
2006 letter in compliance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), such that he received notification 
concerning a disability rating and effective date.  

Also, in order to be consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), a VCAA notice must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  In this case, the principle 
underlying the "fourth element" has been generally 
fulfilled by all of the various letters, and particularly, a 
January 2006 letter stated the following:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

Finally, the RO also issued a supplemental statement of the 
case (SSOC) following all of the notification letters.  See 
Mayfield v. Nicholson, No. 02-1077, slip. op. at 4 (U.S. Vet. 
App. Dec. 21, 2006) (recognizing that a timing-of-notice 
error, as determined in Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir 2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  
Thus, any timing-of-notice error in this case has been cured.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For this appeal, in 
response to the most recent July 2006 SSOC, the veteran sent 
a statement that he wished waive the 60 day due process 
period and have his case sent directly to the Board.  He 
stated that he had made his case clear and had advised VA of 
all sources for medical records and had no additional 
evidence to furnish.  As such, the record contains various 
private records that had been identified by the veteran, 
which are discussed below.  In October 2003, November 2003, 
and June 2006, the veteran underwent VA examinations for 
claims regarding secondary service connection for right thigh 
atrophy and low back disability, as well as direct claims for 
hearing loss, tinnitus, and knee disabilities, which are 
thorough and sufficient for a decision.  See 38 C.F.R. 
§ 3.159(c)(4)(B).  

The Board is not aware of the existence of any additional 
relevant evidence which has not been obtained, and therefore, 
no further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Because the veteran has received adequate notice 
under the VCAA no prejudice results in proceeding with the 
issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  


	Initial rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  At the time of an initial award, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion under the proper diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Only when the limitation of motion of the specific 
joint is noncompesable under the appropriate diagnostic code 
a rating of 10 percent is applicable for each such major 
joint or group of minor joints affected by limitation of 
motion.
 
Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

The veteran may be rated separately under codes that address 
limitation of motion (like DC's 5003, 5260, and 5261) and DC 
5257 because the latter code does not take limitation of 
motion into account.  See Esteban, 6 Vet. App. at 261; 
VAOPGCPREC 9-98.  Also, where a veteran has a limitation of 
flexion and a limitation of extension, the limitations must 
be rated separately to adequately compensate for functional 
loss, which comports with the principle underlying Esteban.  
See VAOPGCPREC 9-2004.  

	Left knee

A complete review of the record shows that an initial rating 
in excess of 10 percent is not warranted.  

In May 2003, though the veteran underwent a VA examination 
primarily concerning the right knee, the examiner made some 
relevant findings concerning the veteran's left knee at that 
time.  Particularly, the examiner found that range of motion 
of the left knee was limited by pain, and pain was the main 
functional impact.  Also, the left knee had crepitus.  

A July 2003 report from Miguel A. Berastain, M.D., noted the 
veteran's chief complaint of bilateral knee pain.  The pain 
was constant with a burning and stabbing sensation.  Standing 
and walking increased pain.  Examination of the left knee 
showed that the veteran had full extension and full flexion, 
and there was no varus or valgus instability.  Another July 
2003 report from John D. Halcomb, M.D, indicated pain-free 
full range of motion of the knees without evidence of 
significant synovitis.  

In October 2003, the veteran underwent a VA examination.  The 
veteran related that his left knee condition had been one of 
gradual onset of similar symptoms over the last year and a 
half without a distinct injury to recollection.  The veteran 
had had no injections, surgery, bracing, or hospitalization, 
and he denied any episodes of locking or giving way.  

The examiner noted that it was felt that the veteran 
frequently exaggerated his symptomatology and his response to 
both passive and active exam.  Examination of the knees 
showed no significant abnormality including no erythema, 
warmth, effusion, or deformity.  The veteran's guarding and 
hyperesthesia compromised the objective examination.  Range 
of motion was 0 degrees extension, 105 degrees flexion, and 
passive range of motion was 130 degrees.  There was no gross 
evidence of instability on varus/valgus.  Patellofemoral 
compression test and McMurray tests were both unobtainable 
due to guarding and complaint of hyperesthesia.  

The examiner found that x-rays of both knees showed no 
significant abnormality, and diagnosed the veteran as having 
osteoarthritis of both knees including chondromalcia patella.  
The examiner further found that the degree and extent of the 
left knee disorder was impossible to accurately assess due to 
the volitional guarding and the veteran's significant 
functional overlay.  Also, there was no objective evidence 
that the veteran's function was additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance.  

In June 2006, the veteran underwent another VA examination.  
The veteran reported left knee pain, and pointed to the left 
knee.  The examiner noted that the veteran did not point to 
any specific location when asked several times to point to 
the specific area where it had hurt the most.  The veteran 
stated that the pain varied between burning and sharp, three 
times a week.  On the other hand, the veteran reported that 
the pain was always there, and the examiner noted that the 
answer had changed several times.  The veteran complained of 
swelling that appeared two to three times a month for the 
last 15 to 20 years, and the swelling lasted maybe a day to a 
week; the examiner noted that the veteran stated "it 
depends."  He also reportedly had flare-ups, and weakness 
during flare-ups.  He stated he had locking greater in the 
right knee than left.  

A physical assessment found negative genu valgum/varum.  The 
veteran was not using any ambulatory aids or wearing braces.  
There was no edema, redness, or heat sensation.  The left 
knee was tender to palpation at patellar tendon, medial joint 
line and lateral joint line.  Active range of motion was zero 
to 125 degrees.  Passive range of motion for left knee was to 
140 degrees.  The examiner noted that the veteran had 
complaints of pain at extreme flexion.  The veteran was able 
to heel and toe walk with complaints of pain at the popiteal 
area and lateral aspect of the knees with heel walk.  Motor 
strength was 5/5 bilateral knees flexion and extension.  
Lachman's test, anterior and posterior drawer test, pivot 
shift test, and McMurray's tests were all negative.  The 
examiner found positive patellar crepitus bilateral, mild.  

In terms of DeLuca, the examiner found no objective clinical 
evidence that function was additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance 
except as noted on exam above.  Of these, pain appeared to 
have the greatest functional impact.  The nature and extent 
of any additional limits on functional ability during "flare 
ups" was as noted in the history provided by the veteran.  
The examiner interpreted radiology film to show very small 
patellar osteophytes of the left knee.  The diagnosis was 
left knee chondromalacia patella, patellar osteophytosis.  

The RO has rated the veteran's left knee disability under 
Diagnostic Code (DC) 5010, arthritis due to trauma, 
substantiated by x-ray.  Essentially it instructs that the 
veteran's disability should be rated on the basis of 
limitation of motion under the appropriate DC.  In this case, 
DC 5260, limitation of flexion of the knee, does not provide 
the next highest rating of 20 percent because the evidence 
does not show that the veteran has flexion limited to 30 
degrees; rather, at the last VA examination in 2006, he had 
flexion to 125 degrees.  Even with the veteran's complaint, 
and the examiner's finding, of pain toward the end point of 
flexion, the Board cannot conclude that the latter symptom 
along with any flare-ups would be analogous to or approximate 
such severe loss of flexion to a mere 30 degrees as would be 
required for the next highest rating.  Though the objective 
findings and subjective complaints of the October 2003 VA 
examination are generally unreliable given the examiner's 
findings regarding the veteran's guarding and hyperesthesia, 
it is noted that the veteran had at worst flexion to 105, 
which still does not come close to limitation of flexion of 
30 degrees for the next highest rating.  

Similarly, DC 5261 does not provide the next highest rating 
of 20 percent because as noted above the veteran had 
extension to 0.  Even given the veteran's subjective 
complaints regarding flare-ups and pain, these factors do not 
permit the Board to conclude that the veteran has extension 
limited to 20 degrees.  As just noted, the veteran's 
assertions during the October 2003 VA examination are not 
wholly reliable given his apparent unwillingness to 
participate, but it is noted that the veteran had 0 degrees 
of extension.  Again, when considering pain at the end of the 
range of motion, at most the veteran would have a limitation 
of extension to 5 degrees, which under DC 5261 would be a 0 
percent rating.  It is also noted that reports from Drs. 
Berastain and Halcomb in July 2003 found that the veteran had 
full range of motion. 

Given that the veteran's left knee disability has not 
manifested with limitation of extension to 10 degrees, a 
separate rating under DC 5261 is not warranted.  That is, the 
veteran is not entitled to two separate ratings under DCs 
5260 and 5261.  

In terms of other possibly applicable rating criteria for a 
higher evaluation, it is apparent that the veteran's left 
knee disability has not manifested with instability as found 
in October 2003 and July 2006 VA examination reports and a 
July 2003 report from Dr. Halcomb-thus a separate rating 
under DC 5257 is not warranted.  

Finally, the medical evidence does not show that DC 5256 
(ankylosis of the knee) or DC 5262 (tibia and fibula 
malunion) are applicable.  

Because a preponderance of the evidence is against the next 
highest rating, the claim is denied.  




Service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Additionally, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are greater than 26 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

	Bilateral hearing loss and tinnitus

A complete review of the record shows that service connection 
is not warranted.  

The veteran's service medical records contain an April 1977 
enlistment physical examination and a hearing test recorded 
right ear pure tone thresholds of 10, 5, 5, 5, and 5 decibels 
at 500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively, 
and left ear of 20, 20, 20, 25, 20, at the same hertz.  In 
February 1980 at separation, testing recorded right ear pure 
tone thresholds of 40, 31, 23, 8, and 14 decibels at 500, 
1,000, 2,000, 3,000, and 4,000 hertz, respectively, and left 
ear 30, 26, 20, 12, and 11 decibels at the same hertz.  On a 
Report of Medical History the veteran indicated no hearing 
loss problems.  

Post-service, it appears that the July 2002 rating decision 
noted the change in pure tone thresholds found on the 
veteran's separation examination, and determined that any 
noted shift had not indicated any aggravation beyond the 
normal progression for hearing on military duty.  In his July 
2003 disagreement, the veteran stated that he had been 
constantly exposed to low altitude jets without hearing 
protection.  

A July 2003 report from Dr. Berastain (primarily considering 
the veteran's knees) noted a history of ringing in the ears.  

In October and November 2003, the veteran underwent a VA 
examination.  He complained of hearing difficulties in both 
ears that had developed gradually since the military.  The 
veteran reported a history of ear infections in both years 
and chronic dizzy spells.  His noise history included 
exposure to gunfire and artillery fire, target practice 
noise, and aircraft and ground unit noise in the military.  
After service, noise exposure was as a small parts repairman 
and mechanic after military service.  The veteran reported 
constant and bilateral tinnitus since his time in the 
military, as being severe and seriously affecting normal 
activities especially sleep, communication, and hearing.  

In attempting to summarize audiological testing, the examiner 
stated that the veteran was either unwilling or unable to 
provide consistent pure tone or speech test results over the 
course of two testing sessions conducted in October and 
November 2003.  The examiner noted that the veteran's claims 
file had been reviewed, and determined that no opinion could 
be provided because the veteran's test results were so 
inconsistent, and that if in the future the veteran were 
willing to provide consistent test results and opinion about 
service connection would be possible.  

As such, the record does not show a current diagnosis of 
bilateral hearing loss or tinnitus.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation such that a claimant must first have 
a disability to be considered for service connection.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Thus, despite the noted shift in recorded pure tone 
thresholds in the veteran's service separation examination, 
proper testing according to 38 C.F.R. § 3.385 to determine 
whether the veteran currently has a hearing disability for 
the purpose of VA regulations, was unable to be performed 
according to the November 2003 VA examiners.  The veteran's 
noted unwillingness to participate is tantamount to failure 
to report for a VA examination.  As such, 38 C.F.R. § 3.655 
instructs that for an original claim when a veteran fails to 
report, the claim shall be rated based upon the evidence of 
record.  Thereby, it is apparent the record lacks any 
evidence relating to a current diagnosis of tinnitus, or 
hearing loss according to standards set by VA, and the claims 
must be denied.   

Because a preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b).  

	Low back

Service connection for a low back disability is not 
warranted.  

The veteran's service medical records show that in February 
1978 the veteran had low back strain.  On a February 1980 
Report of Medical History the veteran reported no recurrent 
back pain, and a clinical evaluation for the purpose of 
separation found that the spine was normal.  

Post-service in April 2004, the veteran submitted a letter 
dated September 1989 from Charles S. Clark, Jr., M.D., who 
certified that the veteran had been seen and examined in 
August 1989 for an acute strain of the lumbar paraspinous 
muscles.

A July 2003 report from Dr. Halcomb indicated the veteran's 
chief complaint of low back pain.  The veteran related that 
he was injured about two years earlier while working and he 
had lifted a box of aircraft parts from one wagon to another 
with immediate pain in his back.  He stated that he had 
previously experienced back pain, although certainly 
qualitatively and quantitatively less severe that his current 
episode.  Dr. Halcomb's impression was lumbar degenerative 
disk disease and symptoms suggestive of lumbar nerve root 
encroachment.  

An August 2003 letter from Randolph M. Gamez, M.D., noted 
that the veteran had been seen by him in April 2002 for a low 
back injury.  The veteran had stated that he injured himself 
when he lifted a box of aircraft parts from one wagon to 
another.  The veteran had also told Dr. Gamez that he had 
knee problems, and that his right knee was worse than the 
left.  The veteran reported that while performing his job he 
favored his right leg, which caused undue stress on his left 
leg.  Dr. Gamez commented that although he could not state 
that the veteran's back injury was caused by his right knee 
problems, it was possible that the veteran's knees were not 
strong enough to support the weight of the box he picked up, 
which caused undue stress on his back.  

In October 2003, the veteran underwent a VA examination.  The 
examiner noted that review of the case file and service 
medical records showed that while in service the veteran had 
been seen on one occasion for acute low back pain diagnosed 
as "strain," which had been treated conservatively and 
without any record of additional evaluation or treatment and 
not noted on his separation physical examination.  

The veteran related that he had been seen in the late 1980s 
for low back pain from an on-the-job lifting injury with a 
diagnosis of strain and degenerative disk.  The veteran also 
provided clarification about the recent injury-in April 2002 
when moving a box of parts from one wagon to another wagon he 
described a twisting motion rather than a bend, lift, or 
squatting type motion.  He reported that the pain had not 
been acute, but rather occurred several minutes after the 
actual motion.  

After further solicitation of subjective complaints and 
objective assessment of the veteran's low back, the examiner 
diagnosed the veteran as having degenerative disc disease, 
lumbosacral spine, with L5-S1 disc bulge as per previous MRI.  
The examiner stated that based upon today's history, physical 
examination, special studies, and an extensive review of the 
case file and medical records, there was no evidence of a 
causal relationship between the veteran's knee condition and 
his back condition.  Further, Dr. Gamez's opinion was not 
supportable based on a mechanism of injury that was not 
consistent with his alleged condition.  That is, the veteran 
had described his mechanism of injury as a twisting type 
motion rather than bend, lift, or squat.  

A December 2003 rating decision denied the claim on a direct 
and secondary basis.  

It is noted that VA routinely relies on the opinion of a 
competent medical expert, see Owens v. Brown, 7 Vet. App. 
429, 433 (1995), and Bloom v. West, 12 Vet. App. 18 (1999), 
because the Board cannot generate its own medical conclusion, 
see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, 
probative opinions are crucial for adjudication.  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (observing 
that "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches," and 
"as is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators"); Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (recognizing that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  

Given the October 2003 VA examiner's explicit examination of 
the claims file, the Board finds this opinion to be the most 
probative medical evidence of record concerning the veteran's 
low back claim.  Comparatively, Dr. Gamez's report lacks a 
similar probative value, and it cannot be relied upon because 
it does reflect any examination of the claims file or the 
same degree of consideration of the veteran's recent injury 
in relation to his medical history.  

Also, the record does not otherwise contain an opinion that 
draws an etiological relationship between current 
degenerative disc disease and military service, and nor has 
the veteran contended as such; rather, the veteran's claim 
has been premised on a secondary relationship between his 
knee and back.  

Because a preponderance of the most probative and competent 
evidence is against the claim, the benefit of the doubt is 
not for application.  38 U.S.C.A. § 5107(b).  

	Right thigh

A complete review of the record shows that service connection 
is not warranted.  

In August 2003, the veteran sought service connection for 
right quadriceps atrophy secondary to his service-connected 
right knee.  In support thereof, the veteran submitted a July 
2003 report from Miguel A. Berastain, M.D., who noted 
significant atrophy of the quadriceps.  

In October 2003, the veteran underwent a VA examination.  The 
examiner noted that the claims file had been reviewed, and 
found that previously diagnosed atrophy of the right 
quadriceps muscle had apparently resolved and was not present 
on the examination.  To the extent that considering right 
thigh muscle atrophy as a separate problem from a service-
connected right knee disability might be in violation of 
Esteban, 6 Vet. App. at 261, the Board need not address the 
preceding at this time.  
Particularly, the competent and probative medical evidence of 
record (the October 2003 VA examination) showed that any 
right thigh muscle atrophy had resolved.  
As such, a critical element of service connection is missing.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (recognizing 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation).  

It is finally noted that the Board relies on the October 2003 
VA examiner's finding because the report was generated after 
Dr. Berastain's July report and thus had the benefit of 
reviewing preceding medical evidence.  Also, the October 2003 
VA examiner reviewed the claims file, and it had not appeared 
that Dr. Berastain had done the same.  Thus, both of these 
factors make the October 2003 VA examiner's finding of no 
current right thigh muscle atrophy more informed and thus the 
most probative medical evidence of record upon which to base 
a decision on the matter of whether a current disability 
exists.  

Because a preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  






ORDER

An initial rating in excess of 10 percent for service-
connected left knee osteoarthritis with chondromalacia is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a low back disability is denied.

Service connection for right quadriceps atrophy is denied.  


REMAND

In light of the VCAA, additional evidentiary development is 
necessary. 

It is noted that VA regulation provides that, with chronic 
disease shown as such in service (or within an applicable 
presumptive period under section 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records indicate that on 
several occasions the veteran underwent laboratory testing, 
including serology, for weakness.  In January 1978, the 
veteran complained of pains in the lower abdomen for a couple 
of weeks, and the assessment was gastric distress.  

Post-service, the record contains a March 2002 record from 
Raghujit Singh, M.D., who noted the veteran's report of 
elevated liver enzymes for years, and that the veteran had 
been diagnosed as having hepatitis C; a final test result 
found the disease.  

Pursuant to the pending claim of service connection for 
hepatitis C, the veteran submitted a June 2003 letter from 
Coastal Bend Blood Center.  The author, DeDe Medina, R.N., 
reported that in July 1987 the veteran had donated blood and 
had an elevated liver enzymes, Alanineamino Transferase 
(ALT).  The letter noted that in 1987 there was not a 
licensed test for hepatitis C so blood was screened by 
testing for ALT.  Moreover, donor's whose ALT was elevated 
were permanently deferred from blood donation due to the 
possibility of hepatitis C or other hepatitis. 

The veteran has contended that his service medical records 
show elevated liver enzymes in service.  The veteran also 
originally postulated that he could have contracted hepatitis 
C in service when he got into a fight (with injury and blood) 
with some civilians while stationed in Germany; however, 
there is currently no corroborating evidence of such an 
incident.  Later, in a July 2004 statement, the veteran 
stated that his hepatitis had come from exchanging razors 
during the field.  

Because the Board cannot make its own medical judgments, a 
remand is necessary for a medical professional to assess the 
veteran's service medical records in relation to post-service 
medical history to determine whether the veteran's hepatitis 
C either manifested or was incurred in service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to provide corroborating evidence of 
his claimed in-service risk factors.

2.  The veteran should be scheduled for a 
VA examination.  The examiner should 
review the claims file, and address the 
veteran's contention that his service 
medical records show symptoms of hepatitis 
and elevated liver enzymes.  Then, the 
examiner should opine whether it is at 
least as likely as not that the veteran's 
current hepatitis C manifested in service.  
In the event any of the in-service risk 
factors are corroborated, the examiner 
should be asked to opine whether it is at 
least as likely as not that the veteran 
contracted hepatitis C due to a 
corroborated risk factor.  The report of 
examination should include a complete 
rationale for all opinions expressed.  

3.  Then, the RO should readjudicate a 
claim of service connection for hepatitis 
C.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


